United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2902
                                    ___________

Allan D. Hardy,                      *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Dana Moorhead; St. Paul Probation,   *
                                     * [UNPUBLISHED]
          Appellees.                 *
                                ___________

                              Submitted: August 4, 2006
                                 Filed: August 15, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Minnesota inmate Allan Hardy appeals the district court’s1 preservice dismissal
of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we agree with
the district court’s decision to dismiss the case, and accordingly affirm. See 8th Cir.
R. 47A(a). To the extent Hardy’s numerous requests filed with this court may be
construed as motions on appeal, they are denied as moot.
                         ______________________________


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendation of the
Honorable Arthur J. Boylan, United States Magistrate Judge for the District of
Minnesota.